Citation Nr: 1134450	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  07-38 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the left ear.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hearing loss of the right ear.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from May 1987 to April 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied reopening the claims.  The claims were certified for appeal by the Chicago, Illinois RO.

In September 2010, the claims were remanded to the RO for additional development.  The claims are again before the Board for appellate review.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claims have been accomplished.  

2.  In a May 2005 rating decision, the RO denied petitions to reopen claims of entitlement to service connection for left ear hearing loss and for right ear hearing loss; although notified of the denial in a June 2005 letter, the Veteran did not initiate an appeal.

3.  No new evidence associated with the claims file since the May 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss, or raises a reasonable possibility of substantiating that claim.

4.  No new evidence associated with the claims file since the May 2005 denial, when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim for service connection for right ear hearing loss, or raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's May 2005 denial of the petition to reopen claims of entitlement to service connection for left ear hearing loss and for right ear hearing loss is final.    38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2.  As evidence received since the RO's May 2005 denial is not new and material, the criteria for reopening the claim for service connection for left ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).

3.  As evidence received since the RO's May 2005 denial is not new and material, the criteria for reopening the claim for service connection for right ear hearing loss are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (as in effect for claims filed on and after August 29. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received,  proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for benefits.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a January 2007 letter notified the Veteran that the claim for service connection for hearing loss of the left ear had been previously denied because there was no evidence of a current left hearing loss disability, and the claim for service connection for hearing loss of the right ear had been previously denied because there was no evidence that the Veteran's right ear hearing loss was permanently aggravated during service.  The letter also informed the Veteran that the RO needed new and material evidence to reopen his claims, and specifically advised the Veteran that, in order to be considered material, the evidence must pertain to the reason his claims were previously denied.  It also informed the Veteran that, in order to be considered new and material, the evidence would have to raise a reasonable possibility of substantiating the claims, and could not simply be repetitive or cumulative of the evidence of record at the time of the previous denial.  

The January 2007 letter also provided notice to the appellant regarding what information and evidence was needed to satisfy the elements of the underlying claims for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also specifically informed the Veteran to submit any evidence in his possession pertinent to the claims.  It also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Hence, the January 2007 letter meets the Pelegrini, Dingess/Hartman, and Kent content of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims on appeal.  Pertinent medical evidence associated with the claims file consists of the Veteran's service treatment records, VA outpatient treatment records, and Social Security Administration records.

No further RO action on this matter, prior to appellate consideration, is warranted.  The Board acknowledges that the Veteran was not provided with a VA examination in response to either claim to reopen.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2010), however, providing a VA examination in a new and material evidence claim can only be considered if new and material evidence is actually presented or secured.  Because the Board herein finds that the Veteran did not present new and material evidence in either claim, a VA examination is not warranted as to the left or right ear.

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the claims.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (2010); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Historically, the Veteran entered his first period of service with normal hearing, and his separation examination was also within normal limits.  When he entered his second period of the service, the Veteran had a right ear hearing loss disability.  The RO originally denied the Veteran's claims for left ear hearing loss and for right ear hearing loss in an April 1993 rating decision.  Since that time, the Veteran has submitted several petitions to reopen these claims.  Most recently, the RO denied the Veteran's petition to reopen claims for entitlement to service connection for left ear hearing loss and for right ear hearing loss in May 2005.  The evidence of record at the time consisted of the Veteran's service treatment records, VA outpatient treatment records, and an April 1993 VA audiological examination.  The VA examination revealed that the Veteran did not have a left ear hearing loss disability as defined under 38 C.F.R. § 3.385.  Hearing loss was found in the right ear, but no nexus opinion was offered.

The basis for the RO's May 2005 denial of the petition to reopen the claim for service connection for hearing loss of the left ear was that the record did not reflect that the Veteran had a current left ear hearing loss disability.  The basis for the RO's May 2005 denial of the petition to reopen the claim for service connection for hearing loss of the right ear was that the record did not reflect that the Veteran's right ear hearing loss was first incurred during or permanently aggravated by his active duty service.  Although notified of the denial in a letter the next month, the Veteran did not initiate an appeal of the May 2005 RO decision.  See 38 C.F.R. § 20.200.  The RO's May 2005 denial of the claims is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran requested that VA reopen the previously-denied claims for service connection for left and right ear hearing loss on December 2004.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decisionmakers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 
(1996).  Here, the last final denial of the claim is the RO's May 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Pertinent evidence added to the claims file since May 2005 includes Social Security Administration records and VA outpatient treatment records.  The Veteran's newly-submitted treatment records, however, are silent for any evidence even suggesting a left ear hearing loss diagnosis or nexus between the Veteran's current hearing loss and service.

The Board finds that, in this case, the additionally received medical evidence is "new" in the sense that it was not previously before agency decision makers.  However, as noted above, in the May 2005 denial, the RO essentially found that the evidence of record did not contain a diagnosis of left ear hearing loss or evidence of right ear hearing loss incurrence in or aggravation during service.  The additional medical evidence added to the record does nothing to change any such finding.  Thus, even if some of this evidence could, in a limited sense, be considered "new," none of the evidence is material because it provides no reasonable possibility of substantiating either claim.

The Board had also considered the lay assertions of the Veteran.  A layperson is certainly competent to describe factual matters of which he or she has first-hand knowledge.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, without appropriate medical training and expertise, the Veteran is not competent to render a diagnosis or probative opinion on a medical matter, such as whether the Veteran has current left ear hearing loss or whether the Veteran's right ear hearing loss was incurred in or aggravated by his military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Therefore, where, as here, resolution of the appeal turns on medical matters that cannot be established by lay evidence, unsupported lay statements, even if new, cannot serve as a predicate to reopen a previously disallowed claim.  See Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 Vet. App. 211, 214 (1993).

Under these circumstances, the Board concludes that the criteria for reopening the claims for service connection for left ear hearing loss and for right ear hearing loss are not met, and the May 2005 RO denial of the claims remains final.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen this finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection for left ear hearing loss is denied.

As new and material evidence has not been received, the request to reopen the claim for service connection for right ear hearing loss is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


